By a proceeding in the nature of a motion for new trial the appellant sought to have a judgment in favor of appellee against it, obtained at a former term of court, set aside. In the alternative an injunction was asked restraining the collection of the judgment. It was alleged that the judgment was obtained through fraud and misconduct of the jury. The court sustained a demurrer and dismissed the proceedings. The appeal in the original suit pending at the time deprived the trial court of jurisdiction and suspended the right of appellant to any proceeding of the kind in question, and the court did not err in dismissing the same.
The order of dismissal is affirmed.